Citation Nr: 0638050	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-42 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for gout.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had 20 years and one month of active service, to 
include the periods from April 1969 to January 1971, and from 
January 1974 to April 1992.

The veteran's appeal as to the issue listed above arose from 
an August 2003 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii.  

FINDINGS OF FACT

1.  In an unappealed decision, dated in August 1999, the RO 
denied a claim of entitlement to service connection for gout.

2.  The evidence received since the RO's August 1999 decision 
which denied service connection for gout does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's August 1999 decision, which denied a claim of 
entitlement to service connection for gout; the claim for 
service connection for gout is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  New and Material

The veteran argues that service connection is warranted for 
gout.  

A review of the claims file shows that in May 1998, the RO 
denied the veteran's claim of entitlement to service 
connection for gout.  There was no timely appeal, and the 
RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  

Applicable law provides that a claim which has been the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108.

The veteran subsequently filed to reopen his claim, and in 
August 1999, the RO denied the claim.  There was no appeal, 
and the RO's August 1999 decision became final.  

In October 2002, the veteran again filed to reopen his claim.  
In August 2003, the RO denied the claim.  The veteran has 
appealed.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

As the most recent denial of the claim was by the RO in its 
August 1999 decision, the Board must determine if new and 
material evidence has been presented since that time to 
reopen the claim.  38 U.S.C.A. § 5108.

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).

At the time of the RO's August 1999 decision, the medical 
evidence for consideration consisted of the veteran's service 
medical records and VA medical reports.   The veteran's 
service medical records did not show treatment for, or a 
diagnosis of, gout.  The veteran's separation examination 
report, dated in March 1992, did not contain any relevant 
findings, and revealed that his feet and lower extremities 
were clinically evaluated as normal. 

As for the post-service medical evidence, it consisted of VA 
medical reports, dated between 1993 and 1997.  This evidence 
includes a notation in 1996 that the veteran had gout.  

In the August 1999 rating decision, the RO determined that 
new and material evidence had not been presented to reopen 
the claim since the most recent and final denial of the claim 
in May 1998.  At the time of the RO's August 1999 decision, 
the claims file did not include competent evidence of a 
causal nexus between gout and the veteran's service.  

The additional evidence presented since the August 1999 
rating decision consists of VA  medical records, dated 
between 1996 and 2004, and the veteran's statements.

The medical evidence that was not of record at the time of 
the RO's August 1999 decision, is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  However, the 
Board finds that this evidence is not material.  
Specifically, the submitted evidence indicates that the 
veteran continues to receive treatment for gout.  However, 
none of the submitted evidence includes competent evidence of 
a nexus between gout and the veteran's service.  Accordingly, 
the Board finds that material evidence has not been 
submitted, and that the claim must be denied.  

The only other pertinent evidence received since the RO's 
August 1999 decision consists of written testimony from the 
veteran.  However, the veteran, as a layperson, is not 
competent to give a medical opinion as to a diagnosis or 
causation.   Therefore, these statements are not new and 
material evidence, see Vargas- Gonzalez v. West, 12 Vet. App. 
321 (1999), and are insufficient to reopen the claim.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 
Vet. App. 211 (1993).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter dated in January 2003, the veteran 
was notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board also notes that the January 2003 letter was sent to 
the veteran prior to the RO's August 2003 decision that is 
the basis for this appeal.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

In a recent decision, Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  A review of the January 2003 VCAA 
notice shows that the veteran was notified that his claim for 
service connection for gout was denied in August 1999.  It 
further informed the veteran of the criteria for service 
connection, and that he had to submit new and material 
evidence to reopen his claim, including new and material 
evidence of a current disability, as well as medical evidence 
showing that the claimed condition was incurred in service.  
In summary, the veteran has been provided with adequate 
notice of what constitutes new and material evidence to 
reopen his claim for service connection.  Kent.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.   Although he has not been 
afforded an examination, and an etiological opinion has not 
been obtained, since the Board has determined that new and 
material evidence has not been presented, a remand for an 
examination and/or an etiological opinion is not required to 
decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002).  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for gout is not reopened and the 
appeal is denied.  


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


